 1

 2
                                                                            FILED
 3                                                               CLERK, U.S. DESTRICT COURT


 4                                                                    ~1 16 2019
 5                                                             CENTRAL DISTRI T OF CA~!FORNIA
                                                               BY                     p~PUTY
 6

 7

 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
io
11   UNITED STATES OF AMERICA,                      Case No.: SCR I8 -001 7`~ ~LS
12                      Plaintiff,                      ORDER [OF DETENTION]
                                                    AFTER HEARING HELD PURSU~4NT
13         vs.                                          TO 18 U.S.C. § 3148(B)
14    Tarr e r       H Q'r'son                       (Alleged Violation of Conditions of
                       Defendant.                              Pretrial Release)
15

16                                             A,

l~         A warrant for arrest of the defendant for the alleged violation of conditions of
18   pretrial release having been issued by Judge    ~~'n~oh                      ,and the Court
19   having conducted a hearing on the alleged violation(s),
ao                                             B.
21         The Court finds
az (1)
23        (A) (✓j that there is probable cause to believe that the defendant has
24                      committed a Federal, State, or local crime while on release; or
25        (B) (~' that there is clear and convincing evidence that the defendant has
26                      violated any other condition of release, specifically the following:
27                    Us~~r,n   heYo~+r,     ~ je~~ ~A CAA o~-, 119 ~~~ ~hov~-
2s                     rau~~n~r~ zo:~i o n
 i                                     and
 2 (2)
 3         (A) C )     that based on the factors set forth in 18 U.S.C. § 3142(g), there is no
 4                     condition or combination ofconditions ofrelease that will assure that
 5                     the defendant will not flee or pose a danger to the safety or any other
 6                     person or the community; or
           (B) (~      that the defendant is unlikely to abide by any condition or
 s                     combination of conditions of release.
 9                               and/or, in the event of(1)(A)
10   ~3~         ~~    that the defendant has not rebutted the presumption that no condition
ii                     or combination ofconditions will assure that the person will not pose
is                     a danger to the safety of any other person or the community.
13                                               or
i4 (4)                 that there are conditions ofrelease that will assure that the defendant
15                     will not flee or pose a danger to the safety of any other person or the
16                     community,and that the defendant will abide by such conditions. See
i~                     separate order setting conditions.
is                     This Order shall be stayed for 72 hours in order to allow the
19                     Government to seek review from the [assigned District Judge]
20                     [criminal duty District Judge].
ai                                               or
as                                               C.
a3         ( ) IT IS ORDERED that the defenda             detained prior to trial.
24

25   DATED:       ~   )(~ ~ 19               _
                                                                    K~rc r,   Sao'
26                                           UNITED STATES MAGISTRATE JUDGE
27

28

                                                 E
